Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00500-CR

                                        Edward ROMERO,
                                            Appellant

                                                v.
                                               The
                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR3128
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 22, 2015

AFFIRMED AS MODIFIED

           Edward Romero challenges his conviction for the offense of aggravated assault causing

serious bodily injury to a family member while using a deadly weapon. See TEX. PENAL CODE

ANN. § 22.02(a), (b)(1) (West 2011). In his sole issue on appeal, Romero claims the jury erred in

failing to find him not guilty based on self-defense. We modify the judgment of the trial court to

correct clerical errors, and affirm the judgment as modified.
                                                                                                04-14-00500-CR


                                               BACKGROUND

        Romero and his wife Melissa separated on December 1, 2012. Melissa testified that shortly

thereafter, on the night of January 11, 2013, she was sleeping in her bedroom when Romero entered

her apartment through a window and attacked her with a knife. Melissa sustained four stabs

wounds on her arm and one on her neck. Romero claimed he went to his wife’s apartment in order

to see his children. He was accompanied by his cousin, Tatiana, although she did not enter the

apartment until after the incident occurred. Tatiana testified that Melissa appeared calm and did

not want to go to the hospital for treatment. Tatiana suggested that they all go to her aunt’s house,

so Romero drove Melissa, Tatiana, and the children to the house of her aunt, Liz. Liz convinced

Melissa to go to the hospital, and took her there while Romero stayed with the children. The

emergency trauma physician who operated on Melissa’s neck testified that the wounds she

received constituted serious bodily injury. Romero was arrested at Liz’s home soon thereafter.

The San Antonio Police Department Injured Prisoner Report Form states that Romero had a “small

nick” on the inside of his left wrist upon arrest. Treatment notes from later that night indicate that

Romero had a “superficial stab wound” to the left hand. 1 The jury found Romero guilty as charged

in the indictment and the trial court assessed punishment, enhanced by prior felony convictions, at

life imprisonment.

                                          STANDARD OF REVIEW

        On appeal, Romero contends “the jury erred in not finding [him] not guilty based on [his]

assertion of Self-Defense.” We interpret this contention as an assertion that the evidence is

insufficient to support the jury’s implicit rejection of his claim that he acted in self-defense. A

person is justified in using force against another “when and to the degree the actor reasonably


1
 Additional medical records indicate that Romero had two stab wounds to the left hand and that he later underwent
ulnar nerve repair surgery.

                                                      -2-
                                                                                       04-14-00500-CR


believes the force is immediately necessary to protect the actor against the other’s use or attempted

use of unlawful force.” TEX. PENAL CODE ANN. § 9.31(a) (West 2011). Once a defendant produces

some evidence raising the issue of self-defense, the State bears the burden of persuasion to show

beyond a reasonable doubt that the defendant’s actions were not justified. Zuliani v. State, 97
S.W.3d 589, 594 (Tex. Crim. App. 2003); Saxton v. State, 804 S.W.2d 910, 913 (Tex. Crim. App.

1991). To meet its burden of persuasion, the State is not required to produce additional evidence.

Saxton, 804 S.W.2d at 913. If the jury finds the defendant guilty, it has made an implicit finding

against any defensive theory raised by the defendant. Id. at 914; Zuliani, 97 S.W.3d at 594.

       When a defendant challenges the legal sufficiency of the evidence to support the jury’s

implicit rejection of his self-defense claim, “we look not to whether the State presented evidence

which refuted appellant’s self-defense testimony, but rather we determine whether after viewing

all the evidence in the light most favorable to the prosecution, any rational trier of fact would have

found the essential elements of [the offense] beyond a reasonable doubt and also would have found

against appellant on the self-defense issue beyond a reasonable doubt.” Saxton, 804 S.W.2d at

914; see Jackson v. Virginia, 443 U.S. 307, 318-19 (1979) (legal sufficiency review involves

consideration of all the evidence and reasonable inferences viewed in the light most favorable to

the verdict to determine whether a rational trier of fact could have found the elements of the offense

beyond a reasonable doubt); see also Prible v. State, 175 S.W.3d 724, 729-30 (Tex. Crim. App.

2005). In conducting a legal sufficiency review, we defer to the jury’s assessment of the credibility

of the witnesses and the weight to be given to their testimony. Brooks v. State, 323 S.W.3d 893,

899 (Tex. Crim. App. 2010).

                                            DISCUSSION

       Romero was indicted for the offense of aggravated assault by causing serious bodily injury

to a family member while using a deadly weapon. See TEX. PENAL CODE ANN. § 22.02(a), (b)(1).
                                                 -3-
                                                                                       04-14-00500-CR


The jury was instructed to find Romero guilty if they found beyond a reasonable doubt that he

“intentionally, knowingly, or recklessly cause[d] serious bodily injury to Melissa Romero, a

member of the defendant’s family[,]…by cutting or stabbing Melissa Romero with a deadly

weapon, namely, a knife, that in the manner of its use or intended use was capable of causing death

or serious bodily injury, as alleged in the indictment[.]” The charge also instructed the jury to

acquit Romero if it found he acted in self-defense.

       Romero contends the evidence is legally insufficient to support the jury’s implicit rejection

of his claim of self-defense because knife wounds were apparent on both Romero and Melissa and

there were no eyewitnesses to the fight. Further, State’s witness Tatiana testified that Melissa did

not indicate to her that Romero was the perpetrator and that Melissa was calm and voluntarily got

into Romero’s vehicle after refusing to go to the hospital. Tatiana also testified that she had seen

Melissa’s violent behavior toward Romero in the past.

       Self-defense, however, is a fact issue for the jury to determine. Saxton, 804 S.W.2d at 913;

Miranda v. State, 350 S.W.3d 141, 148 (Tex. App.—San Antonio 2011, no pet.). Here, the record

contains Melissa’s testimony that Romero came in through the window and attacked her with a

knife while she was in bed. Melissa had stab wounds on her neck and arm. The doctor who treated

her testified the wounds were serious enough to put her life in danger. The only evidence

suggesting that Romero acted in self-defense were medical records indicating he had a superficial

stab wound on his left hand. Treatment notes stated that the laceration appeared to be self-inflicted.

       Based on this evidence, a reasonable fact finder could find that Romero did not act in self-

defense when he stabbed Melissa. See Miranda, 350 S.W.3d at 149. The jury, as the finder of

fact, resolved any conflicts in the evidence, determined the weight to give the evidence presented,

and evaluated the credibility of the witnesses. See Jackson, 443 U.S. at 319; DeLeon v. State, 937
S.W.2d 129, 131 (Tex. App.—Waco 1996, pet. ref’d). The jury implicitly rejected Romero’s claim
                                                 -4-
                                                                                       04-14-00500-CR


of self-defense, and determined that Romero was guilty of aggravated assault causing serious

bodily injury to a family member while using a deadly weapon. We hold that there was legally

sufficient evidence to support the jury’s finding beyond a reasonable doubt that Romero

intentionally, knowingly, or recklessly stabbed Melissa with a knife, that Melissa was his wife,

and that Melissa suffered serious bodily injury. See Qalawi v. State, No. 13-14-00033-CR, 2015
WL 3637818, at *4 (Tex. App.—Corpus Christi June 11, 2015, no. pet. h.) (mem. op.); see

Jackson, 443 U.S. at 318-19; Brooks, 323 S.W.3d at 895, 899; see also TEX. PENAL CODE ANN.

§§ 22.01, 22.02 (West Supp. 2014 & 2011).

                                           CONCLUSION

       Based on the foregoing reasons, we overrule Romero’s issue on appeal. We note that the

judgment contains two clerical errors, incorrectly stating that the jury found him guilty of capital

murder and that the jury assessed punishment. We modify the judgment to correct those clerical

errors and to correctly reflect that the jury found Romero guilty of the offense of aggravated assault

by causing serious bodily injury to a family member while using a deadly weapon, as charged in

the indictment. See TEX. PENAL CODE ANN. § 22.02(a), (b)(1). We further modify the judgment

to correctly reflect that the trial court, not the jury, assessed punishment, and therefore strike the

portion of the judgment purporting to reflect the jury’s verdict on punishment. See TEX. R. APP.

P. 43.2(b). As modified, we affirm the judgment of the trial court.


                                                   Rebeca C. Martinez, Justice

Do Not Publish




                                                 -5-